The Honorable A.E. Norwood County Judge Benton County Courthouse Bentonville, AR 72712
Dear Judge Norwood:
This is in response to your request for our review of a proposed interlocal cooperation agreement between and among Benton and Washington Counties and their cities.  The agreement is submitted pursuant to A.C.A. 25-20-101, et seq., the Interlocal Cooperation Act.
It must be initially noted in response to your request that our review of the agreement, in accordance with 25-20-104, is for the purpose of determining whether it is "in proper form and compatible with the laws of this state."  A.C.A. 25-20-104(f)(1). My review, therefore, does not encompass any requirements and/or guidelines imposed under the applicable federal provisions.  Any questions in this regard are properly directed to counsel to whom the affected political subdivisions ordinarily look for advice, or to federal personnel.
Our review indicates that the agreement is in proper form and compatible with the laws of this state.  The document must, of course, be filed with the county clerk and with the Secretary of State prior to its entry into force, in accordance with A.C.A.25-20-105.  Prudence would also dictate in this instance that the agreement be submitted to the State Emergency Response Commission appointed by the Governor under Executive Order 87-2.  This procedure may also be indicated under A.C.A. 25-20-106.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.